Cardona, P. J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was charged with, inter alia, fighting, assault and possession of a weapon in violation of certain prison disciplinary rules. He pleaded guilty with an explanation to the fighting charge and not guilty to the remaining charges. Following a hearing, petitioner was found guilty as charged and was disciplined accordingly. Petitioner’s administrative appeal was denied and he then commenced this proceeding.
Petitioner contends that the fight with the other inmate would not have occurred if prison officials had heeded his prior warnings that enmity existed between the two. As the Hearing Officer noted, however, if petitioner was "so concerned he should have backed off’. In any event, we do not consider self-help to be an acceptable remedy (see generally, Matter of Rivera v Smith, 63 NY2d 501, 515). With respect to the assault and weapon charges, the correction officer’s misbehavior report and his testimony were based on his first-hand observations and any questions of credibility were for the Hearing Officer to resolve (see, Matter of Maisonave v Coughlin, 167 AD2d 578). Based on the record before us, we find substantial evidence to support the finding of guilt and the determination must therefore be upheld (see, Matter of De Torres v Coughlin, 135 AD2d 1068, lv denied 72 NY2d 801). We have reviewed petitioner’s remaining claims that his due process and regulatory rights were violated and find them to be either lacking in merit or not properly preserved for our review.
Mikoll, Mercure, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.